              Case 21-03054 Document 9 Filed in TXSB on 05/07/21 Page 1 of 2

  B2500A (Form 2500A) (12/15)



                                United States Bankruptcy Court
                           Southern            District Of   Texas

  In re Jagannathan Mahadevan              , )                Case No. 21-30545
              Debtor                         )
                                             )                Chapter 7
                                             )
   Prem Bikkina                              )
                Plaintiff                    )
                                             )
                v.                           )                Adv. Proc. No. 21-03054
                                             )
   Jagannathan Mahadevan aka Jagan Mahadevan )
                Defendant                    )


                         SUMMONS IN AN ADVERSARY PROCEEDING

  YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
  this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
  summons, except that the United States and its offices and agencies shall file a motion or answer to the
  complaint within 35 days.

                 Address of the clerk:
                                         Nathan Oschsner, Clerk of the Court, P.O. Box 61010, Houston, Texas 772



  At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                 Name and Address of Plaintiff's Attorney:
                     Edward C. Casey Jr.
                     600 Grand Avenue, Suite 305, Oakland, California 94610

  If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.


  IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
  TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
  AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
  DEMANDED IN THE COMPLAINT.


                                                                          (Clerk
                                                                     Nathan      of the
                                                                            Ochsner,    Bankruptcy
                                                                                      Clerk of Court Court)

         Date:                                  By:                             (Deputy Clerk)
Date: May 7, 2021
                                                                     s/ H. Lerma
                                                                     Signature of Clerk or Deputy Clerk
              Case 21-03054 Document 9 Filed in TXSB on 05/07/21 Page 2 of 2

B2500A (Form 2500A) (12/15)



                                    CERTIFICATE OF SERVICE

       I,                                       (name), certify that service of this summons and a copy of
the complaint was made                                   (date) by:

              Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
               to:



              Personal Service: By leaving the process with the defendant or with an officer or agent
               of defendant at:



              Residence Service: By leaving the process with the following adult at:



              Certified Mail Service on an Insured Depository Institution: By sending the process by
               certified mail addressed to the following officer of the defendant at:



              Publication: The defendant was served as follows: [Describe briefly]



              State Law: The defendant was served pursuant to the laws of the State of               , as
               follows: [Describe briefly]



         If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

       Under penalty of perjury, I declare that the foregoing is true and correct.


       Date                         Signature

                Print Name:

                Business Address:
